EXHIBIT 32.1 SANGUI BIOTECH INTERNATIONAL, INC. A COLORADO CORPORATION CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Sangui Biotech International Inc. (the “Company”) on Form 10-KSB for the period ended June 30, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Wolfgang Barnikol, Chief Executive Officer, President and Chief Financial
